Case 3:17-cv-01104-VLB Document 82-156 Filed 05/15/19 Page 1 of 43




            Exhibit 156
      Case 3:17-cv-01104-VLB Document 82-156 Filed 05/15/19 Page 2 of 43
12/3/2018                        Benjamin Polak                            Page: 1

  1                    UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF CONNECTICUT
  2

  3

  4    SUSAN BYRNE,                          )
                 Plaintiff,                  )    Civil Action No.
  5                                          )    3:17-CV-01104(VLB)
       VS                                    )
  6                                          )
       YALE UNIVERSITY, INC.,                )
  7              Defendant.                  )

  8

  9

 10         DEPOSITION OF:      Benjamin Polak
            DATE:               December 3, 2018
 11         HELD AT:            Madsen, Prestley & Parenteau, LLC
                                105 Huntington Street
 12                             New London, Connecticut

 13

 14

 15

 16

 17

 18

 19

 20

 21             Reporter:    Robin Balletto, RMR, CSR #230

 22
                          Cassian Reporting, LLC
 23                            21 Oak Street
                       Hartford, Connecticut 06106
 24                             860-595-7462

 25

                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-156 Filed 05/15/19 Page 3 of 43
12/3/2018                         Benjamin Polak                           Page: 7

  1           Q     And if for any reason you need a break today

  2    at any point for any reason, let me know; we can take

  3    a break.       The only exception is, if there is a

  4    question pending, I'll need you to answer the question

  5    before we can break; is that fair?

  6           A     Yes.

  7           Q     And you are currently the provost of Yale

  8    University; is that correct?

  9           A     Yes.

 10           Q     And how long have you been provost?

 11           A     Since January 2013.

 12           Q     And how long have you been employed by Yale

 13    University?

 14           A     Since 1994.     Probably July 1, 1994.

 15           Q     So what positions have you held during your

 16    employment with Yale?

 17           A     I came as an assistant professor.         At some

 18    point I was promoted to be associate professor on

 19    term, and at some point I was promoted to be professor

 20    with tenure.        I think the tenure date is either '99 or

 21    2000, or thereabouts.

 22           Q     So prior to being appointed provost in 2013,

 23    did you hold any positions in the administration at

 24    Yale?

 25           A     I was chair of the economics department

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-156 Filed 05/15/19 Page 4 of 43
12/3/2018                         Benjamin Polak                           Page: 9

  1    budget plans for the university, including capital

  2    plans.      So I'm responsible for the financial -- the

  3    budget, the finances of the university.

  4           Q     If I do accidentally speak over you, please

  5    note that if you would.

  6                 So in terms of your role as -- or the provost

  7    role as chief academic officer, what does that mean?

  8           A     It means that the academic side of the

  9    university -- that means the schools roll up to me on

 10    the org chart so that the deans of the schools have a

 11    reporting relationship to me, and certain other units

 12    as well, such as the art galleries.

 13           Q     When you say that the schools roll up to the

 14    provost office, does that include everything one would

 15    think of?       So medical school, dental school,

 16    humanities, and all of the other schools in the

 17    university?

 18           A     Yes.    So we don't have a dental school.

 19           Q     Sorry.

 20           A     And there's no school of humanities, but in

 21    the spirit of the question, yes.            So the medical

 22    school rolls up to a dean of the medical school, who

 23    then has a relationship to me.           The example of the

 24    humanities then rolls up to the dean of the arts and

 25    sciences, faculty of arts and sciences as it's called,

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-156 Filed 05/15/19 Page 5 of 43
12/3/2018                         Benjamin Polak                       Page: 10

  1    and that rolls up to me.          Some of the other schools,

  2    such as law and business, through the dean.

  3           Q     So is it the case, then, that the dean of the

  4    faculty of arts and sciences reports to you?

  5           A     Yes.    The appointment is made by the

  6    president of the dean of the arts and sciences, and

  7    the salary is set by the president, and the annual

  8    goals meeting for that dean is jointly with me and the

  9    president.       So, yes, but with that caveat.

 10           Q     And as provost, to whom or to what office do

 11    you report?

 12           A     To the president.

 13           Q     And does the president report to someone or

 14    some entity, or is the president -- does the buck stop

 15    at the president?

 16           A     Also a good question in the university. I

 17    don't know if report is the correct term, but the

 18    university has a board of trustees.

 19           Q     Now, obviously I see many references to the

 20    Yale Corporation.        What exactly is the Yale

 21    Corporation?

 22           A     It's essentially that board of trustees.          The

 23    corporation is the name given to the board of

 24    trustees.

 25           Q     So if we say Yale Corporation, or we say

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-156 Filed 05/15/19 Page 6 of 43
12/3/2018                         Benjamin Polak                       Page: 19

  1           A     Actually, ask the question.        I granted her --

  2    so examples of decisions.          I granted her that unpaid

  3    leave of absence.        I believe that was in the late

  4    summer of 2016, but I'm guessing there's a letter with

  5    a date on it, I believe that was maybe August, but we

  6    should check, of 2016.         So that was a decision to

  7    grant her that leave of absence, and I -- at

  8    approximately the same time, maybe even exactly the

  9    same time turned down the appeal of the tenure case.

 10    I think for completeness I need to be careful here

 11    because you said any decisions regarding her

 12    employment, so all -- it is not true now but when I

 13    started as provost all salary decisions ran formally

 14    through the faculty and formally through me and I

 15    would have written and signed the letter with her

 16    salary in it.        There are hundreds and hundreds of

 17    letters but I must have written the letter at least in

 18    2013 and possibly in 2014, I don't know exactly when

 19    the transition took place, in which I would have

 20    officially been signing off on her salary.

 21           Q     So to clarify when I asked the question did

 22    you make any decisions about her employment, I'm

 23    referring to directly about Susan Byrne rather than if

 24    you have a stack of 400 faculty salary letters, that

 25    isn't included?

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-156 Filed 05/15/19 Page 7 of 43
12/3/2018                         Benjamin Polak                             Page: 20

  1           A     Right.    So I definitely, so again I made

  2    the -- I would have made the decision to turn down the

  3    tenure appeal in 2016.

  4           Q     So other than your decision to grant her the

  5    unpaid leave for the '16-'17 academic year and to turn

  6    down her --

  7           A     Yes, and I think prior to the -- okay, so

  8    prior to that in the summer of '16 there was an

  9    earlier request -- yes, that's right -- there was an

 10    earlier request in the summer of '16 while that case

 11    was still going on in the process -- the appeal case

 12    was in the process for unpaid leave and at that time I

 13    turned down the request for unpaid leave pending the

 14    outcome of the appeal.

 15           Q     Okay.    So we have the -- first you denied her

 16    request for unpaid leave.

 17           A     Yes.

 18           Q     You later granted the request for unpaid

 19    leave, and you turned down her tenure appeal.                 Other

 20    than those three decisions were there any others?

 21           A     I don't recall any others.        I don't offhand.

 22           Q     Now, with respect to the decision about

 23    unpaid leave, in between the initial denial and then

 24    later the granting of the request, did Susan Byrne

 25    make a second request or renew her request or was it a

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-156 Filed 05/15/19 Page 8 of 43
12/3/2018                         Benjamin Polak                        Page: 24

  1           Q     This is March 8, 2016, and this is Bates

  2    Number Byrne 000422 through Byrne 000435.             So this is

  3    six days after the Exhibit 11 that I showed you.

  4           A     Right.

  5           Q     So Exhibit 11, if you look at the first

  6    paragraph of it, it sets out, I think, what the letter

  7    is about.

  8           A     Yes.    So my understanding of the timing of

  9    this is that the tenure vote had already taken place

 10    before the March 2nd letter, and the process at that

 11    point is that the faculty member who wishes to appeal

 12    their tenure can do so by appealing to the provost to

 13    have -- appeal the process that that tenure process

 14    has a procedural error in it, and I believe that

 15    that's what the March 8th letter does.             There isn't

 16    really a process to recuse somebody from a vote -- the

 17    process after a tenure vote has taken place is not to

 18    have a letter come through and say -- after the vote

 19    in the department denying tenure, the process by which

 20    an appeal can take place is that the candidate can

 21    appeal to the provost to review that tenure process,

 22    and that's what the March 8th letter does.

 23           Q     Just to be clear, and for the record, and as

 24    noted by Attorney Chavey, it is not disputed when the

 25    tenure vote happened.

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-156 Filed 05/15/19 Page 9 of 43
12/3/2018                         Benjamin Polak                       Page: 25

  1           A     Right, right.

  2           Q     And both of these letters are dated after the

  3    tenure vote.

  4           A     Afterwards, and so what we -- and what the

  5    second letter does, which is the appropriate thing, is

  6    it submits a petition for review of that.

  7           Q     Okay.    So the first letter, the March 2nd

  8    letter, you didn't consider this to be an appeal of

  9    the tenure decision, correct?

 10           A     It doesn't formally do that.        It doesn't

 11    formally do that, and we have to formally make sure

 12    these processes are fair; we need to make sure that

 13    there was, in fact, a formal letter asking for review

 14    of that tenure process.

 15           Q     And in your view, the March 8th letter is a

 16    formal request for review of the tenure denial?

 17           A     Yes.

 18           Q     So looking again at Exhibit 11, the March 2nd

 19    letter, Susan Byrne does make some request in this

 20    letter for relief.         Again, you can review the entire

 21    letter, if you wish, but you might turn to the last

 22    page to find what she is requesting.

 23           A     Yes.    So the process doesn't -- our tenure

 24    process and our appeal process does not allow for the

 25    request here; it does not allow for us to recuse

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-156 Filed 05/15/19 Page 10 of 43
12/3/2018                         Benjamin Polak                         Page: 26

  1     people, in particular, ex post, but it does allow for

  2     a repeal of the tenure process, and that's what this

  3     subsequent letter does.         So there is nothing in our

  4     procedures, in fact, that would allow me to -- what it

  5     says in specific is, I demand that the recusal request

  6     be granted.      That's not something I can do within our

  7     procedures, and the correct process for reviewing a

  8     tenure case is that you appeal the tenure case, and it

  9     go to a -- and then trigger a review of the tenure

 10     case itself, which is what happened in the subsequent

 11     letter.

 12           Q     So let me unpack that.         When you say that the

 13     procedures -- well, you say our procedures.             Who is

 14     the "we"?

 15           A     Yale, but in the faculty handbook, and the

 16     faculty handbook has a section on the appeals

 17     processes around tenure and promotion decisions, and

 18     it lists their possible grounds for appeal.             So the

 19     process that needs to take place of a request for a

 20     review within a certain time interval, and so on.

 21           Q     So when you say that the process does not

 22     allow for us to recuse people, are you referring to

 23     the appeal process?

 24           A     I was.    When I answered that question I was

 25     referring to the appeal process.            I was assuming you

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-156 Filed 05/15/19 Page 11 of 43
12/3/2018                         Benjamin Polak                        Page: 27

  1     were specifically asking about the appeal process.

  2           Q     Now, do you -- after you received this

  3     letter -- let me ask a background question.

  4                 Did you receive the March 2nd letter at some

  5     point close in time to the date of it?

  6           A     I would have to go back and check the

  7     records.

  8           Q     Do you have any reason to believe that you

  9     didn't?

 10           A     No.

 11           Q     And so with respect to -- I have mentioned a

 12     couple times Bates numbers.         So I'll just explain

 13     them.     What a Bates number is, is an identifying

 14     number that is used in the exchange of documents in

 15     litigation.       So those are the numbers in the lower

 16     right-hand corner.        So this document was provided to

 17     us, to Professor Byrne, by the university's attorneys.

 18     That was not a question.

 19                 My question is, do you have any reason to

 20     believe that you did not receive this letter at some

 21     time near March 2, 2016.

 22           A     No, I think I -- no, I have no reason to

 23     think I didn't receive the letter.           Sorry, I'm

 24     mumbling.

 25           Q     After you had received this March 2, 2016,

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-156 Filed 05/15/19 Page 12 of 43
12/3/2018                         Benjamin Polak                        Page: 28

  1     letter, did you inform Professor Byrne what you told

  2     me about the appeal process not permitting the

  3     granting of a recusal request ex post?

  4           A     I do not recall.      I do not recall.      I do not

  5     even recall at this point whether -- these came in

  6     rapid succession, and I do not recall whether I

  7     replied to this one before this one came in.             I don't

  8     recall.     They came in within a week.

  9           Q     Do you recall at any point notifying

 10     Professor Byrne that it was not provided for in the

 11     processes to grant a recusal request?

 12           A     I do not recall any communication with

 13     Professor Byrne at this point.

 14           Q     With respect to Exhibit 11, the March 2nd

 15     letter, did you take any action after receiving it in

 16     light of what is stated in this letter?

 17           A     I don't rec- -- as I read the letters I

 18     couldn't clearly distinguish -- clearly remember the

 19     separation between these two letters, and I do not

 20     recall if I took any action specifically on the

 21     Exhibit 11 letter prior to receiving the Exhibit 12

 22     letter.

 23           Q     At any point did you take action in light of

 24     the March 2nd letter, the one that talks about the

 25     recusal?

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-156 Filed 05/15/19 Page 13 of 43
12/3/2018                         Benjamin Polak                        Page: 29

  1           A     I don't recall having done so.         I don't

  2     recall.

  3           Q     So we'll come back to Exhibit 11, if you want

  4     to just leave it to the side, but for the moment I'm

  5     going to ask you some questions about Exhibit 12.

  6           A     Can I state they basically came in very rapid

  7     succession, these two letters.

  8           Q     Now, after receiving this letter, did you

  9     take any action in light of it?            Now, the "this"

 10     letter is the March 8th letter, Exhibit 12.

 11           A     Yes.    So this letter is a formal letter,

 12     referring to the parts of the faculty handbook to do

 13     with appeal processes around tenure decisions, and I

 14     have processes that are triggered by such letters.              I

 15     want to be careful here, because I don't remember in

 16     exact details of this particular one, but I can tell

 17     you what I would have done in general, which would be

 18     suggestive of this.

 19                 The procedure, when somebody has appealed,

 20     there are essentially two paths one can take, I can

 21     take at that point.        One is to deny the appeal if it

 22     does not fit into one of the possible categories for

 23     appeal, and the other is to impanel a -- form a panel

 24     of the review -- of the FAS review committee, and on

 25     this occasion I did the latter; that is to say, a

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-156 Filed 05/15/19 Page 14 of 43
12/3/2018                         Benjamin Polak                           Page: 30

  1     panel was formed to review this case with the members

  2     of the panel drawn from the FAS review committee, a

  3     panel of five people, I believe.

  4           Q     Okay.    And so that panel, the term that's

  5     used for it, is it faculty review committee?

  6           A     I don't recall the exact term for it.             It

  7     probably has an official name in the handbook.                I

  8     would have to look up its formal name, but it is a

  9     committee who -- it is a committee we form every year,

 10     and that committee's purpose is to review appeals on

 11     tenure and promotion cases.         It's not just tenure

 12     cases, but also promotion cases, prior and post

 13     tenure.

 14           Q     So that committee -- is it the same committee

 15     for any appeal that might come up that year?

 16           A     It's a standing committee that has a

 17     substantial number of people on it, and from it, from

 18     its members, we draw the specific panels, typically

 19     five people, for particular cases.           I believe that

 20     within the handbook we can also draw people from

 21     outside of that committee, if necessary, and I don't

 22     recall in this case whether we did or didn't.                But

 23     there's a standing committee of FAS senior faculty,

 24     and from that a panel is formed for a particular case.

 25           Q     Now, does the standing committee change --

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-156 Filed 05/15/19 Page 15 of 43
12/3/2018                         Benjamin Polak                        Page: 35

  1           A     Yes, but I would always consult with the

  2     deputies before appointing someone to assist -- to

  3     assist the provosts.

  4           Q     And how many deputy provosts are there

  5     currently?

  6           A     I want to say six, but I don't want to be --

  7     in the order of magnitude, you know, a half a dozen.

  8           Q     My question is -- I'm not looking for an

  9     exact number, just an approximate.

 10           A     Order of magnitude, a half dozen.

 11           Q     And then associate provosts?

 12           A     Somewhat fewer, actually.        So I think the

 13     associates and assistants are probably roughly the

 14     same number as the number of deputies at this point.

 15           Q     So between the two associate and assistant,

 16     probably about the same number of deputies?

 17           A     Yeah.    I'm guessing there's about a dozen

 18     people with a provost title.          I want to go back and

 19     check that, but that's not going to be far off.

 20           Q     And all of those people with provost titles

 21     report to you; is that correct?

 22           A     That's correct.

 23           Q     And the Office of the Provost has oversight

 24     over Title IX compliance at Yale; is that correct?

 25           A     It does.

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-156 Filed 05/15/19 Page 16 of 43
12/3/2018                         Benjamin Polak                        Page: 59

  1     dean?

  2           A     Delegate may sound like an active vote there.

  3     I think there are certain procedures at Yale that are

  4     dealt with within the school.          So, again, to take it

  5     away from the arts and sciences a second.            If there

  6     was a faculty member who is rude, say, in the school

  7     of management, or who did not show up to class in the

  8     school of management, that would typically be handled

  9     within the school of management.

 10           Q     Now, as provost, since you oversee the dean

 11     of the -- you do oversee the dean of the school of

 12     management, correct?

 13           A     Yes.

 14           Q     If, for example, there was a situation where

 15     the dean of the school of management did not

 16     discipline a faculty member in a situation that

 17     clearly violated some policy and procedure of the

 18     university, do you, as provost, have the authority to

 19     override the decision of the dean?

 20           A     Again, I don't know if it's written so

 21     explicitly, but things can be appealed to the provost,

 22     and I don't know any case that fits so cleanly in what

 23     you said, but it certainly is the case that a

 24     complaint could be appealed to me if we're not

 25     comfortable with the findings of the dean, if it's a

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-156 Filed 05/15/19 Page 17 of 43
12/3/2018                         Benjamin Polak                        Page: 61

  1           A     In a case in which the respondent on a sexual

  2     misconduct case is a faculty member, it goes to the

  3     university-wide committee; it's the same committee,

  4     and they make their recommendations to me.

  5           Q     So do you have discretion to follow or not

  6     follow the recommendations of the university-wide

  7     committee?

  8           A     So, again, I'm going to be careful here to

  9     avoid the confusion we just had.           There's the

 10     committee and then there's the panel.           In the case of

 11     the panel, the university-wide committee forms a

 12     panel, and it's the panel that makes the

 13     recommendations.       They make findings of fact, and they

 14     make recommendations.        I accept the -- I have to

 15     accept the findings of fact, but I can alter the

 16     recommendations.       They are, in fact, recommendations.

 17           Q     So, in any event, you do have the authority

 18     of provost to impose discipline on a faculty member in

 19     the context of a sexual misconduct proceeding?

 20           A     I do, provided that it has gone through the

 21     process of the UWC, the university-wide committee.

 22           Q     So the university-wide committee, has that

 23     been in existence the entire time you've been provost?

 24           A     Yes.

 25           Q     Now, is the UWC administered or overseen by

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-156 Filed 05/15/19 Page 18 of 43
12/3/2018                         Benjamin Polak                          Page: 62

  1     the Title IX office?

  2           A     Yes.    There's a little -- certainly it

  3     reports into the provost's office.           I don't recall

  4     immediately whether the chair of the university-wide

  5     committee reports directly to me or reports through

  6     the Title IX office, which is part of the provost's

  7     office.     It may be it reports directly to me.             I'm not

  8     sure.

  9           Q     So the Title IX office is overseen by

 10     Stephanie Spangler?

 11           A     Correct.

 12           Q     And she is a deputy provost?

 13           A     She is a deputy provost, and she's also the

 14     university's Title IX officer.

 15           Q     And has that been --

 16           A     And in her capacity -- sorry.         And in her

 17     capacity as the university's Title IX officer, she

 18     reports to the president.

 19           Q     So in her capacity as deputy provost she

 20     reports to you, but in her capacity as Title IX

 21     officer she reports directly to the president?

 22           A     That is correct.

 23           Q     And has Stephanie Spangler been the Title

 24     IX -- how long has she been the Title IX officer?

 25           A     I don't know.

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-156 Filed 05/15/19 Page 19 of 43
12/3/2018                          Benjamin Polak                       Page: 80

  1     who is involved in any of these circumstances.

  2                  Susan Byrne is basically saying that the

  3     chair of her department retaliated against her for

  4     complaining about sexual harassment, did she not?

  5            A     Not quite.     I think she's saying that these

  6     people should have been recused.            I think the contents

  7     of this letter, including the last requested relief

  8     paragraph you had me read earlier, is making a

  9     specific request that they be recused from her tenure

 10     case, and this is all being -- everything in the

 11     letter, and in the subsequent letter, which is the

 12     March 8th letter documenting reasons for the specific

 13     request.       In the March 2nd letter, all of the

 14     information documented is to justify the request, or

 15     to argue for the request of them being recused from

 16     her voting committee.         It was subsumed by the

 17     March 8th letter, in fact, you yourself have them

 18     confused, but it was subsumed by the letter which came

 19     in six days later that then requested that we -- where

 20     similar information was provided with a different

 21     request, mainly that the request -- that there be a

 22     review of her tenure case, which is indeed what we

 23     did.

 24            Q     So regardless of which letter the allegations

 25     are in, would it be fair to say that Susan Byrne

                                Cassian Reporting, LLC
                   (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-156 Filed 05/15/19 Page 20 of 43
12/3/2018                         Benjamin Polak                        Page: 83

  1     available to -- they would not have been available to

  2     anybody until that report came out, which I believe

  3     was the summer of 2016.         So I want to make sure the

  4     timing is clear.

  5           Q     Well, Susan Byrne gave information in what's

  6     called the climate review; correct?

  7           A     That's correct, but some of the things that

  8     are referred to in this paragraph are not in the

  9     title -- some of these events referred to in this

 10     paragraph are not, I believe, in the -- I have to go

 11     back and check, but I believe they are in the UWC

 12     review and not in the climate review.

 13           Q     So Roberto Gonzalez Echevarria knew that he

 14     was the subject of a UWC investigation before the

 15     report actually came out in the summer of 2016?

 16           A     He would have been informed of it when it was

 17     initiated, and I don't recall exactly, but I think it

 18     was March of 2016, I believe.

 19           Q     So are you saying that Susan Byrne was

 20     investigated in the context of a UWC investigation

 21     that hadn't started?

 22                       MS. CHAVEY:     Objection.

 23                       THE WITNESS:     I don't understand the

 24          question.      She was investigated --

 25     BY MS. WIKTOR:

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-156 Filed 05/15/19 Page 21 of 43
12/3/2018                         Benjamin Polak                        Page: 86

  1          or the other.      I know that the climate review was

  2          a more general review of the department directed

  3          to many things, including -- it had to do with the

  4          climate in that department and --

  5     BY MS. WIKTOR:

  6           Q     Including sexual harassment, correct?

  7                       MS. CHAVEY:     Let him finish, please.

  8          Had you finished your answer?

  9                       THE WITNESS:     It looked into several

 10          things in that department, including the issue of

 11          whether there was a climate -- sorry, including

 12          the issue of hostile climate in that department.

 13     BY MS. WIKTOR:

 14           Q     A sexually hostile climate.

 15           A     Sexually.

 16           Q     And in that climate review it came to light

 17     that there were people who were accusing Roberto

 18     Gonzalez Echevarria of behaving in a sexually

 19     inappropriate way?

 20           A     Of creating a hostile climate, which is a

 21     formal term, yes.

 22           Q     And there was also -- there were other

 23     contexts in which these allegations were propounded

 24     that were not confidential.         There was a Yale Daily

 25     News article that said this, there was the anonymous

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-156 Filed 05/15/19 Page 22 of 43
12/3/2018                         Benjamin Polak                        Page: 87

  1     letter back in March of 2015 that accused him of

  2     sexual harassment?

  3                       MS. CHAVEY:     Objection.

  4                       THE WITNESS:     I don't think that's quite

  5          correct, but there was a Yale Daily News article

  6          from an anonymous letter in early 2015 prior to

  7          the formation of the climate review of the

  8          department.      It was about -- I don't recall

  9          whether it was about him specifically, but it

 10          certainly was about the department, and it led to

 11          the climate review of the department.

 12     BY MS. WIKTOR:

 13           Q     So well in advance of Susan Byrne's tenure

 14     vote, Roberto Gonzlez Echevarria would have known,

 15     because these allegations were public, he would have

 16     known that people were accusing him of sexual

 17     harassment?

 18                       MS. CHAVEY:     Objection.

 19                       THE WITNESS:     I want to be careful,

 20          because I don't think he would have known that

 21          people -- necessarily people were accusing him of

 22          sexual harassment.       He was aware that there was a

 23          complaint made about the department in general, in

 24          that newspaper article, and he was aware that

 25          there was a climate review of the department that

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-156 Filed 05/15/19 Page 23 of 43
12/3/2018                         Benjamin Polak                         Page: 90

  1     such rapid succession, but I was aware that one of the

  2     grounds on which she claimed that there should be a

  3     review of her tenure case was to do with the possible

  4     conflicts caused by her having spoken to the climate

  5     review of the department.

  6           Q     Okay.    And if --

  7           A     I believe that was one of the grounds on

  8     which she wanted the review.

  9           Q     Okay.    If, in fact, a senior voting faculty

 10     member was accused -- was the subject of a complaint

 11     of sexual harassment by a junior faculty member, and

 12     the senior faculty member knew about it, would it be a

 13     conflict to have the senior faculty member voting on

 14     the junior faculty member's application for tenure?

 15           A     I want to be careful.

 16                       MS. CHAVEY:     Objection.

 17                       THE WITNESS:     It seems they're all

 18          hypotheticals.       One is if he knew about it, and

 19          the second is the notion of a conflict.            You -- I

 20          would not want to have a rule at Yale, or anywhere

 21          else, that said that anyone could remove a member

 22          of a tenure appointment committee, or a tenure

 23          voting committee, by making an accusation.              So we

 24          have to be careful and make sure these rules are

 25          fair at Yale on both sides, and it's not -- in my

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-156 Filed 05/15/19 Page 24 of 43
12/3/2018                         Benjamin Polak                        Page: 98

  1                        MS. CHAVEY:    Thank you.

  2                        MS. WIKTOR:    How long do you need?

  3                        MS. CHAVEY:    We'll be back in a half an

  4          hour.

  5                        (Recess:   1:02 p.m. to 1:36 p.m.)

  6                         (Plaintiff's Exhibit 14, Climate Review

  7     Report Bates Byrne 003064 through 003389:            Marked for

  8     Identification.)

  9     BY MS. WIKTOR:

 10           Q     Dr. Polak, you understand you're still under

 11     oath this afternoon?

 12           A     Yes.

 13           Q     I am handing you what I've marked Plaintiff's

 14     Exhibit 14, which is Department of Spanish and

 15     Portuguese Yale University Climate Review Report, and

 16     the exhibits to the climate review report.            It's Bates

 17     Number Byrne 003064 through Byrne 003389.            Do you

 18     recognize this document?

 19           A     I recognize the front part.        Certainly the

 20     main part of the report.         There are many, many

 21     exhibits in here.

 22           Q     So just with respect, then, to what you refer

 23     to as the front part, are you talking about the

 24     pages -- it's the first 48 pages, it's through Bates

 25     Number 3111, there's also a 48 at the bottom of that

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-156 Filed 05/15/19 Page 25 of 43
12/3/2018                         Benjamin Polak                        Page: 99

  1     page.

  2           A     Correct.

  3           Q     So this is -- so you recognize these first 48

  4     pages to be what's called the climate review report?

  5           A     Yes.

  6           Q     And did you get a copy of this report at the

  7     time that it was issued?

  8           A     Yes.

  9           Q     And when was it issued?        This doesn't appear

 10     to have a date on the head of it.

 11           A     Okay, that's a problem.        I don't exactly

 12     remember, but it's -- we would have to go back and

 13     check.     It's definitely the Joint -- it's towards the

 14     end of 2015.

 15           Q     Okay.    And so at the time that you got a copy

 16     of the report, did you also get a copy of the

 17     exhibits, the 78 exhibits that are attached to it

 18     here?     There's a list of the exhibits beginning on

 19     page 48, the 49th page?

 20           A     I honestly don't remember.

 21           Q     At some point before you met with the

 22     attorneys last week, did you get a copy of the

 23     exhibits to the climate review report?

 24           A     Again, I don't remember.        There was so many

 25     things, that I just don't remember.           I certainly got

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-156 Filed 05/15/19 Page 26 of 43
12/3/2018                         Benjamin Polak                      Page: 100

  1     the -- what you're calling the first 48 pages; I do

  2     not remember the exhibits.         There are many, many.      It

  3     seems like there's hundreds of pages of exhibits.             I

  4     just don't remember.

  5           Q     Now, did you actually read the report, the

  6     first 48 pages?       Did you actually read it word for

  7     word, you sat down and actually read it?

  8           A     Yes.

  9           Q     Okay.    And so you'll see that it does refer

 10     to various of the exhibits in the footnotes to the

 11     report?

 12           A     Yes.

 13           Q     Now, is it -- so if you're reading something

 14     that has footnotes that reference source material, is

 15     it your practice to look at the source material?

 16           A     Not always, not always part of it, because

 17     source material can be long, and it can make it very

 18     hard to read.       So I would say not always.

 19           Q     But is it the case that -- well, in this case

 20     would you have wanted -- did you want to look at the

 21     source material that is referenced in the report?

 22           A     I don't recall.      I mean, I know that I read

 23     the front part, and I do not recall either whether or

 24     not I did look at the source material, or what my

 25     wishes were at the time, so I just don't recall, and

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-156 Filed 05/15/19 Page 27 of 43
12/3/2018                         Benjamin Polak                         Page: 118

  1           A     Even if I'm cc'd.      Sorry.

  2           Q     Okay.    So in the event that there is a

  3     decision -- so a request for some change or exception

  4     to who would be on the committee made to the dean of

  5     FAS, and the faculty member disagreed with that

  6     decision, could he or she then bring it to your

  7     office?

  8           A     They could bring it to my attention.             I

  9     believe the correct procedure in a case like this

 10     would be it would go first to the dean, whether or not

 11     I or anyone else was cc'd.         It is the dean's

 12     responsibility, the dean and the dean's designator,

 13     associate deans and so on, to handle the tenure

 14     process up until the point of the, in this case a

 15     tenure denial, in this case by the department, at

 16     which case it can be appealed to me.           So I don't

 17     know if -- so I think the correct procedure would be

 18     run the process through, then you can bring that -- if

 19     you believe that's grounds for an appeal, you can

 20     bring that under those grounds for appeal.

 21           Q     So if I'm hearing you correctly, or

 22     interpreting your testimony correctly, is it the case

 23     that there is not a process by which a faculty member

 24     can appeal some sort of intermediate decision prior to

 25     the final -- if it's a denial at whatever step the

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-156 Filed 05/15/19 Page 28 of 43
12/3/2018                         Benjamin Polak                            Page: 119

  1     denial came?

  2           A     I want to be careful and check everything I'm

  3     saying in the faculty handbook at some point, so I'm

  4     saying that is my memory of the faculty handbook, but

  5     I want to check if that's correct, because I don't

  6     have it memorized, but my loose understanding of the

  7     faculty handbook is that the process would run its

  8     course with supervision from the dean until such time

  9     an appeal is appropriate, which in this case would be

 10     after the tenure denial, which could be at this stage

 11     or the tenure appointment committee -- tenure

 12     appointment committee stage, at which point it could

 13     be appealed to me, and that is, in fact, what happened

 14     in this case.

 15           Q     So would it be fair to say that there was not

 16     oversight of the tenure procedures in Susan Byrne's

 17     case until such time as you got the formal appeal,

 18     March 8, 2016?

 19                       MS. CHAVEY:     Objection.

 20                       THE WITNESS:     I'm not comfortable with

 21          the word oversight.        This is the formal process.

 22          The formal process is laid out in a certain

 23          sequence.      I don't think I want to imply the word

 24          oversight or lack of oversight from that.               It's

 25          just this is the process, and this is the point of

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-156 Filed 05/15/19 Page 29 of 43
12/3/2018                         Benjamin Polak                      Page: 133

  1                       THE WITNESS:     I don't know about

  2          reliance here.       I do think that -- so I worry

  3          about these terms like reliance and self-policing,

  4          they all seem too strong to me.

  5                       I do think in a moral -- in a system in

  6          which people -- in which recusal is self-recusal,

  7          be it that system, the judicial system, or be it a

  8          system, the academic system, self-recusal relies

  9          on self-recusal, that's what it says.           So it is up

 10          to people to -- self-recusal means it's up to

 11          people to recuse themselves.

 12     BY MS. WIKTOR:

 13           Q     So what if someone -- what if a faculty

 14     member recognizes that there is some nonacademic

 15     factor that he or she will be unable to put out of the

 16     analysis.      Okay, so Professor Jones is the chair of

 17     the department, and Professor Smith is an associate

 18     professor coming up for tenure.            So Professor Smith,

 19     the junior faculty member, had an affair with

 20     Professor Jones's wife who subsequently left him to

 21     run off with Professor Smith, the junior faculty

 22     member, and Professor Jones is -- you know, while

 23     there are no good -- you know, happy marriages don't

 24     tend to end in this sort of thing, Professor Jones is

 25     mad about this, I mean, rightfully so, this is a bad

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-156 Filed 05/15/19 Page 30 of 43
12/3/2018                         Benjamin Polak                       Page: 134

  1     thing that happened in his life.           Should Professor

  2     Jones, if every time he looks at Professor Smith, he

  3     sees their happy wedding photos, and thinks about what

  4     a jerk Professor Smith is for running off with his

  5     wife, Professor Jones -- I mean, you would agree that

  6     Professor Jones in this situation should recuse

  7     himself from voting on Professor Smith's tenure

  8     application?

  9                       MS. CHAVEY:     Objection to the form.      Go

 10          ahead, please.

 11                       THE WITNESS:     It is my view that if I

 12          am -- is this what you just said?          If I'm a

 13          faculty member and another --

 14     BY MS. WIKTOR:

 15           Q     I didn't want to use you.        It's an extreme

 16     hypothetical.

 17           A     That's okay.     Let me use me.     If I'm a

 18     faculty member and there's a person coming up for

 19     tenure or some kind of promotion who has --

 20           Q     Run off with your wife.

 21           A     -- run off with my wife, that I would think

 22     that I should recuse myself from that case?             I

 23     personally would choose to recuse myself from that

 24     case.

 25           Q     Do you think it would be the thing a

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-156 Filed 05/15/19 Page 31 of 43
12/3/2018                         Benjamin Polak                      Page: 135

  1     reasonable faculty member would do, to recuse him or

  2     herself from that case?

  3                       MS. CHAVEY:     Objection.

  4                       THE WITNESS:     I do not think it would be

  5          unreasonable to recuse yourself from that case.                I

  6          think I said that in the negative.           I do not think

  7          it would be unreasonable to recuse yourself from

  8          that case.

  9     BY MS. WIKTOR:

 10           Q     So in your role as provost, you're not

 11     Professor Jones anymore, you're the provost again, so

 12     Professor Smith, the junior faculty member who has run

 13     off with Jones's wife, comes to you and says, I asked

 14     Jones to recuse himself, because every time I see him,

 15     he sneers at me because I ran off with his wife, I

 16     asked him to recuse himself, but he refuses, and I

 17     can't get a fair shake in this department, because

 18     this guys hates me so much he'll never -- he wants to

 19     get rid of me.       What authority do you as the provost,

 20     or does anyone in the administration at the university

 21     have, to protect Professor Smith?

 22                       MS. CHAVEY:     Object to the form.

 23                       THE WITNESS:     I think responsibility --

 24          this is how I wish to answer because I'm relieved

 25          I'm no longer -- my marriage is now safe again in

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-156 Filed 05/15/19 Page 32 of 43
12/3/2018                         Benjamin Polak                      Page: 136

  1          this example, and that's nice.          But let me answer

  2          as follows -- which is which in this case?

  3          Professor Smith was the person coming up?

  4     BY MS. WIKTOR:

  5           Q     Yes.    And Jones is the chair.

  6           A     So I think Professor Smith, in this case,

  7     would -- if I was an advisor to Professor -- Smith is

  8     the one coming up?

  9           Q     Yes.

 10           A     To Professor Smith in this case, I would

 11     say -- I suggest you bring that as an app- -- if your

 12     case -- tenure is denied, and if you think it was

 13     wrongly denied, I suggest you bring that as an appeal

 14     to the provost as part of -- as grounds for appeal to

 15     the provost, and if you read the text of the appeal,

 16     the grounds for appeal in the faculty handbook, that

 17     would fit, that allegation would fit under those

 18     grounds for appeal.

 19           Q     Okay.    So Smith has to wait until the

 20     decision has been made, effectively?

 21           A     If Jones chooses not to recuse himself, then

 22     the recourse is that they should appeal the decision.

 23           Q     Now, in your role as provost, would it be

 24     within your purview to go to Jones --

 25           A     Which is Jones?

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-156 Filed 05/15/19 Page 33 of 43
12/3/2018                        Benjamin Polak                       Page: 160

  1     accepted ground for an appeal, an allegation of an

  2     improper motivation, so a motivation that's not

  3     academic merit is an appropriate ground for an appeal,

  4     and a motivation is going to be presumably each

  5     individual has his or her own motivations, how can a

  6     panel fairly review the individual motivations of the

  7     individual voting members if they don't know who voted

  8     how?

  9                      MS. CHAVEY:     I'm just going to object to

 10          the form and instruct you to answer the question

 11          that just came.      There was a lot that preceded it,

 12          and I don't know how that relates to the question,

 13          but I think there was a question at the end, and

 14          that's what you're --

 15                      THE WITNESS:     The question at the end

 16          was how can you tell if somebody's motivations

 17          were primarily academic or were primarily

 18          improper, for example, and the answer is, I think,

 19          you can't prove that; you can't prove that either

 20          way, and we're not asking the panel to prove that

 21          either way.     So they don't have to show beyond a

 22          reasonable doubt.      They have to look at this case

 23          and judge it based upon the evidence that they

 24          have.   So what they have are the -- in this

 25          particular case, they have the testimony not just

                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-156 Filed 05/15/19 Page 34 of 43
12/3/2018                        Benjamin Polak                         Page: 161

  1          of the people who were accused of having improper

  2          motivations, they have the testimony of people who

  3          had -- who are not accused, but also had improper

  4          motivations, but they weren't accused.           They have

  5          the testimony of outside people, including -- I

  6          think this is important in this case, they had the

  7          knowledge that there was a completely neutral

  8          associate dean, Jack Dovidio, who had been in the

  9          room at all meetings, so was present for all

 10          discussions of this case, and was monitoring all

 11          discussions to see if at any point the discussion

 12          departed from appropriate discussions.           So they

 13          had all of that.      That's a lot, actually, because

 14          discussions matter.       But let's go to the standard

 15          of proof.

 16                      The standard of proof should not be that

 17          the complainant here has to prove beyond a

 18          reasonable doubt that the vote was improper, and

 19          it should not be that the Defendants, respondents

 20          here, in this case RGE, should have to prove

 21          beyond a reasonable doubt that his vote was

 22          properly motivated, and the reason it should not

 23          be beyond a reasonable doubt in either direction

 24          is precisely because of what you said; you

 25          couldn't prove it beyond a reasonable doubt.

                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-156 Filed 05/15/19 Page 35 of 43
12/3/2018                        Benjamin Polak                       Page: 162

  1                      So you have to actually look at what

  2          evidence there is, including sufficient reasons,

  3          and you have to ask, for example, that the

  4          candidates -- the reasons for their decisions.

  5          They might not tell the truth, but you can ask

  6          them their reasons for their decisions.

  7                      In this particular case I was not privy

  8          to those decisions, so I can't say specific, but

  9          to answer it in a hypothetical, if I'm asked how

 10          did you vote in this tenure case, I would say I

 11          voted against it, truthfully, and they say, but

 12          you had a possible other motivation of voting

 13          against this -- I'll make something up.           All

 14          right, and I say, okay, you're right, I had that

 15          motivation, but it didn't -- here's why I don't

 16          think it rose to the level of something I should

 17          recuse myself from, so I discuss why, I discuss

 18          that, and then I say, well, here's why I voted

 19          against this case, and I can talk through, in a

 20          coherent way, why I think this person's work

 21          doesn't reach the standard that's required by

 22          Yale, namely, that they are the foremost leader in

 23          their field.     I might say, this work is great, but

 24          it's not manifestly different from this person's

 25          work.   Or, this person's work is very good, and I

                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-156 Filed 05/15/19 Page 36 of 43
12/3/2018                         Benjamin Polak                      Page: 171

  1           Q     So as a consequence of the climate review,

  2     someone from outside the department was brought in to

  3     be the director of graduate studies for Spanish and

  4     Portuguese?

  5                       MS. CHAVEY:     Objection.

  6                       THE WITNESS:     I've got to be careful on

  7          the wording there, because I don't want the wrong

  8          implication to be drawn there.          It was not

  9          concluded by the -- it was not the conclusion of

 10          the -- the climate investigation of the

 11          department, it was not, to the best of my

 12          knowledge, the conclusion of either of the deans

 13          who were directly involved, that would be Dean

 14          Gendler and Dean Cooley, that Professor Valis was

 15          at fault, but this was not a -- that might have

 16          been the implication of the way you said that.

 17          That was not, to the best of my knowledge, a

 18          finding that was ever made, but rather, it was

 19          thought wise to bring in an external director of

 20          graduate studies because one of the findings

 21          was -- a very large finding of the climate review

 22          was that the department was factionalized, and

 23          that students were worried about not being treated

 24          fairly by different factions.          I'm not referring

 25          now to sexual harassment.         I'm referring to

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-156 Filed 05/15/19 Page 37 of 43
12/3/2018                         Benjamin Polak                        Page: 172

  1          intellectual differences and so on.

  2                       So those deep factions were something

  3          that came out in the review -- sorry, the climate

  4          review, and it was thought wise, and I still think

  5          it was wise, to bring in an external voice the

  6          graduate students could go to.

  7     BY MS. WIKTOR:

  8           Q     So other than someone from outside the

  9     department being brought in to take that position,

 10     director of graduate studies, was there any other

 11     action taken by the university relative to the

 12     Department of Spanish and Portuguese coming out of the

 13     climate review?

 14           A     So I don't know.      You would have to go

 15     carefully to the other deans to ask, Dean Gendler and

 16     Dean Cooley, for the details of this, because they

 17     implemented this, not me.         So what I'm about to say is

 18     not exhaustive, and I want to be careful to say that,

 19     because I don't want it to be misleading, but whether

 20     it was out of -- again, I also don't know what was

 21     prompted by that climate review, and what was prompted

 22     anyway, but certain actions were taken.            One action

 23     that was taken was that the Title IX office

 24     immediately began to investigate and talk

 25     confidentially to graduate students and others in the

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-156 Filed 05/15/19 Page 38 of 43
12/3/2018                         Benjamin Polak                      Page: 173

  1     department about sexual harassment and sexual climate,

  2     obviously confidentially, because those conversations

  3     should be confidential, and that process started, I

  4     think, pretty much immediately on the climate review

  5     being submitted.

  6                 Second, I'm blanking on the name of the

  7     person who was the Title IX person for the graduate

  8     school at the time.        I think it was Carl Hashimoto who

  9     started those investigations, but I wouldn't swear to

 10     that.     I think that's correct.

 11                 Second, in the context of Susan Byrne's

 12     complaints that were simultaneous to this, Jack

 13     Dovidio who was placed into the process to observe all

 14     procedural actions, that would not normally happen in

 15     a department.       I don't know that was the consequence

 16     of what Susan Byrne was writing in letters like this

 17     or if it was a consequence of the climate, but it

 18     certainly did take place at that time.

 19           Q     Now, Jack Dovidio, he was not given a copy of

 20     the climate review report; is that correct?

 21           A     I do not know.

 22           Q     Now, if he testified under oath that he was

 23     not given the climate review report, you don't have

 24     any reason to dispute that?

 25           A     No, I do not have a reason to dispute that.

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-156 Filed 05/15/19 Page 39 of 43
12/3/2018                         Benjamin Polak                      Page: 195

  1     brought -- the official complainant of the UWC case

  2     that we just reviewed was the Title IX office, so they

  3     were the complainant in that case, and in such cases

  4     we would not want the complainant in one case to be

  5     the people handling the procedure on a case.

  6           Q     I can understand why Stephanie Spangler, as

  7     the Title IX officer, was not be involved in Susan

  8     Byrne's appeal from her tenure denial.            Is it because

  9     of the topic or nature of the appeal?

 10           A     No, just because it involves the same people.

 11     So because RGE was involved in both cases, and

 12     actually Susan Byrne's name appears in both cases; we

 13     kept them separate at this point.           So this was us

 14     creating a wall inside my office so that the tenure

 15     review case could not be influenced by the Title IX

 16     office also being the group bringing the complaint in

 17     the other case.       So it's just creating a little bit of

 18     an information barrier between the two cases at this

 19     point.

 20           Q     So in terms of that information barrier, what

 21     information or documents or materials were you

 22     provided or privy to that had to do with the

 23     investigation, the UWC investigation regarding RGE

 24     during this -- because these two things are kind of

 25     going on at the same time, the appeal and the UWC

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-156 Filed 05/15/19 Page 40 of 43
12/3/2018                        Benjamin Polak                       Page: 196

  1     investigation, correct?

  2                      MS. CHAVEY:     Objection.

  3                      THE WITNESS:     Correct.    They're going

  4          on, but the reports come in roughly -- okay.            So

  5          the report of the UWC comes in in June of '16, I

  6          believe, and the report of the review comes in in

  7          July '16, so there's definitely an overlap there.

  8          I should say this is not -- the things I just said

  9          about Stephanie not being -- handling this case

 10          are standard.     If there's any tenure or other type

 11          of case going through my office where the parties

 12          involved are also involved in a Title IX case, we

 13          would not have it handled by the person who was

 14          Title IX officer.      So it's not just in this case,

 15          but in general, if there's a different promotion

 16          issue where something has been reported to the

 17          Title IX office, we keep a separation there, and

 18          that is really to maintain confidentiality.            Among

 19          other things, it's to maintain very strict

 20          confidentiality of the Title IX process.           We don't

 21          want things to accidentally -- confidential things

 22          in the Title IX process leaking through or

 23          influencing these other cases in either direction.

 24          So we're very careful.

 25     BY MS. WIKTOR:

                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-156 Filed 05/15/19 Page 41 of 43
12/3/2018                         Benjamin Polak                       Page: 197

  1           Q     So at the time that you received the report

  2     and recommendations of -- or the findings and

  3     recommendations of the faculty review committee panel

  4     considering Sue Byrne's appeal --

  5           A     Yes.

  6           Q     -- you had already received the report of the

  7     UWC case?

  8           A     Yes.

  9           Q     And was there anything in the report of the

 10     UWC case, or any of the materials that you received

 11     along with it, that impacted your decision on the --

 12     on whether to accept the recommendations of the panel

 13     concerning Sue Byrne's appeal?

 14           A     No, and also the other direction.         So I did

 15     wait until I got both reports, and -- the short answer

 16     is no.

 17           Q     Okay.    So when you say in the other

 18     direction, what do you mean?

 19           A     In -- there was nothing in Sue Byrne's tenure

 20     review report that influenced my decision to -- my

 21     decisions in the UWC case to do with RGE.            So, for

 22     example, one of the things I -- there's decisions on

 23     RGE, we just went through them in detail, including

 24     the suspension without pay, etc., etc., nothing in the

 25     review panel report influenced those decisions either,

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-156 Filed 05/15/19 Page 42 of 43
12/3/2018                         Benjamin Polak                      Page: 198

  1     but I had read both.

  2           Q     Now, is there anything in the UWC materials

  3     that raised some concern in your mind about the

  4     fairness or the procedural regularity or correctness

  5     in Sue Byrne's tenure vote?

  6           A     No.    I read them very carefully.       These

  7     things were happening at similar times, so I read it

  8     very, very carefully myself, because I was the point

  9     of intersection for these two, and there was nothing

 10     in the UWC report that led me to question the findings

 11     of the review panel on the tenure case.

 12                         (Plaintiff's Exhibit 21, Letter dated

 13     3/4/16:     Marked for Identification.)

 14     BY MS. WIKTOR:

 15           Q     Showing you Plaintiff's 21, this is Byrne

 16     014347 through 349, and this is a letter dated

 17     March 4, 2016, addressed to you from Jacques Parenteau

 18     regarding Susan Byrne.        Do you recognize this letter?

 19           A     Yes.    I think so.    This came in --

 20           Q     This is dated between the two Susan Byrne

 21     appeal letters that we marked earlier.

 22           A     Yes.    This came in the same time as -- so one

 23     of the reasons I -- in the interest of being honest,

 24     these three letters came in rapid succession, and I've

 25     got them a little bit -- in my memory a little bit

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-156 Filed 05/15/19 Page 43 of 43
12/3/2018                        Benjamin Polak                       Page: 222

  1                           CERTIFICATE OF REPORTER

  2           I, Robin Balletto, a Registered Professional

  3     Reporter/Notary Public within and for the State of

  4     Connecticut, do hereby certify there came before me,

  5     on the 3rd day of December, 2018, the following named

  6     person, to wit:      BENJAMIN POLAK, who was by me duly

  7     sworn to testify to the truth and nothing but the

  8     truth; that he was thereupon carefully examined upon

  9     his oath and his examination reduced to writing under

 10     my supervision; that this deposition is a true record

 11     of the testimony given by the witness.

 12           I further certify that I am neither counsel for,

 13     related to, nor employed by any of the parties to the

 14     action in which this deposition is taken; and further,

 15     that I am not a relative or employee of any attorney

 16     or counsel employed by the parties hereto, nor

 17     financially or otherwise interested in the outcome of

 18     the action.

 19           WITNESS my hand and affixed my seal this 19th day

 20     of December, 2018.

 21

 22

 23

 24                                       Robin Balletto, RMR

 25              My commission expires:       October 31, 2018

                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
